           Case 1:16-cv-01281-SS Document 85-1 Filed 01/29/19 Page 1 of 1
             Case 1:16-cv-01281-SS Document 87 Filed 01/30/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
                                                                                       19J3O
UNITED STATES OF AMERICA,
                                                                                       L.
          Plaintiff,
                                                       Case No. 1:16-CV-01281
V.



DOMINIQUE G. COLLIOT, et al.,
          Defendants.


                       ORDER DISMISSING CASE WITH PREJUDICE

         The Court have considered the joint stipulation of dismissal filed by the
                                                                                   parties:
It is therefore Ordered that the above captioned case is hereby dismissed with
                                                                               prejudice with
each party to bear its own costs and fees.




Dated:       /     .2q-
                                              THE                 PARKS
                                              UNITED STATES DISTRICT JUDGE




                                                                                                /
